           Case 1:18-cr-00139-KMW Document 79 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: March 1, 2021



                                                                         18-CR-139 (KMW)
                 v.                                                          ORDER



TASLEEM KHAN,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

        The Court has reviewed the exhibits that the parties submitted for the March 3, 2021

hearing regarding the alleged violations of supervised release. In order to better understand the

parties’ contentions, the Court requests that defense counsel respond to the following questions

by Tuesday, March 2, 2021, at 11:00 a.m.

      1. Does Defendant contend that during the March 3, 2020 incident (the “Incident”) that:

               a. he did not wield

                         i. a knife?

                        ii. two knives?

               b. he did not say, among other things, “I’ll kill you”?

               c. he did not

                         i. threaten any of his family members?

                        ii. attempt to threaten any of his family members?
      Case 1:18-cr-00139-KMW Document 79 Filed 03/01/21 Page 2 of 2




   2. Does Defendant contend that what is in dispute is not what he did and said, but rather

      his state of mind?

   3. Does Defendant contend that what is in dispute is not what he did and said, but rather

      the state of mind of each other person in his family?



SO ORDERED.

Dated: New York, New York
       March 1, 2021                                      /s/ Kimba M. Wood
                                                           KIMBA M. WOOD
                                                        United States District Judge




                                             2
